Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 11-12: The present invention is directed to an image processing method and apparatus configured to control sharpness of a 3D appearance of an image. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of processing the image data to control sharpness representing a three-dimensional appearance of an image, using distance information equivalent to a distance from a focal plane at the time of image-capturing the object and the image processing condition set by the setting unit, wherein the image processing unit processes the image data to control the sharpness, by targeting contrast reproduction characteristics of the image data obtained by the image-capturing the  object. These limitations in combination with all other limitations required in the claimed invention are not fully disclosed by the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/Primary Examiner, Art Unit 2675